Name: Council Regulation (EC) No 860/1999 of 22 April 1999 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (Chapter 27)
 Type: Regulation
 Subject Matter: oil industry;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 27. 4. 1999L 108/10 COUNCIL REGULATION (EC) No 860/1999 of 22 April 1999 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (Chapter 27) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), suspends customs duties in respect of goods of subheading 2712 90 31 intended for undergoing a specific process; whereas the said specific processes are described in Additional Note 4 to Chapter 27 of the Combined Nomenclature; Whereas it is in the Community interest to extend the suspension of customs duties to goods of subheading 2712 90 31 intended for de-oiling by fractional crystallisa- tion to take account of eco-friendly technological devel- opments and improve the competitiveness of European firms, HAS ADOPTED THIS REGULATION: Article 1 In Annex I, Part 2 to Regulation (EEC) No 2658/87, the following item shall be added to Additional Note 4 to Chapter 27, Section V, Schedule of Duties: (p) solely for products under subheading 2712 90 31: de-oiling by fractional crystallisation'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 April 1999. For the Council The President W. MÃ LLER (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 2261/98 (OJ L 292, 30.10.1998, p. 1).